Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claims 7 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, it is unclear as to what the intended claiming limitation of “a frequency band selected from FR2, FR4, FR4-a, FR4-1, or FR5” is. The same remark applies to claim 26.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-4, 6-9, 13-15, 17-18, 21-22, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2018/0048375 – IDS record), hereinafter referred to as Guo.
Regarding claim 1, Guo discloses a method for wireless communication at a user equipment (UE) in a wireless communication network, see [0251]. The UE can be configured to measure and report the beam state information based on measuring one or more configured TRP Tx beams, and all the UE Rx mode; wherein the TRP Tx beams corresponds to multiple TRPs, see fig.9 and [0114], and the UE Rx mode corresponds to UE receiving beam mode, see [0215] (corresponding to receiving each transmission beam of a plurality of transmit beams from a corresponding one of a plurality of transmission and reception points (TRPs) on each of a plurality of receive beams of the UE); The UE can obtain totally B(Tx), M(Tx) x Rx RSRPs (quality metric) for all the combination between each of the configured TRP Tx beams and each of the Rx modes, where R(Rx) is the total number of all Rx modes, see [0251], wherein the beam quality metric vector is the vector of the obtained R(Rx) RSRPs for a given Tx beam (corresponding to for each of the plurality of transmit beams, obtaining a beam quality metric on each of the plurality of receive beams during [a measurement period] to produce a respective beam quality metric vector for each of the plurality of transmit beams). Figure 7 discloses a gNB (RAN, see 0107), which has one or more TRPs, see [0104] and [0251]. The UE can be configured to report the beam state information of all the combinations of each configured TRP Tx beam and each configured Rx modes, and the gNB can refine a few Tx beam over all the UE Rx modes and then select the best Tx beams. The measurement and reporting configuration can include one or more of the followings: a subset of TRP Tx beam IDs (BTx, 1, BTx, 1…. BTx, MTx); the information of reporting mode (e.g., reporting all the RSRP, or reporting the largest RSRPs), see [0250-0251] (corresponding to transmitting, to a radio access network (RAN) entity associated with the plurality of TRPs, a beam report comprising the respective beam quality metric vector for each of the plurality of transmit beams) 
Guo, however, fails to mention a measurement period.

         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ “a measurement period” with respect to measuring and obtaining TRP Tx beams into the system of Guo.  The suggestion/motivation for doing so would have been to decrease propagation of the radio waves and increase the transmission coverage in 5G communication systems.
	Regarding claim 2, the UE is configured to measure RSRPs of multiple cell-specific first-level beam measurement reference signals (MRS-1) resources indexed by a beam ID and/or a beam group ID, and to choose a RACH resource based on the beam and/or the beam group ID with the strongest RSRP, see 0112. Thus, the beam quality metric comprising the strongest RSRP.
	Regarding claim 3, the beam quality metric comprising the strongest RSRP, see 0112, and the beam quality metric is the vector of R(Rx) RSRPs for a given Tx beam, see 0251.
	Regarding claim 4, as the beam quality metric is the vector of R (Rx) RSRPs for a given Tx beam (see 0251), the vector of RSRPs are measured for all combination of Tx and Tx implicitly indicate a mutual interference between each of the Tx beam.
	Regarding claim 6, the UE can measure the RSRP (quality metric) of reference signal resource corresponding to each TRP Tx beam and obtain all the combination between each of the configured TRP Tx beams. The report from the UE enables the gNB to refine a few Tx beam and select the best Tx beams to be used in the downlink to the UE (receiving step), see 0251.
	Regarding claim 7, the configuration of the Rx mode is useful in the 5G wireless system. The 5G system in mmwave frequency would be multi-beam based system, and the mmWave frequencies corresponding to FR2 to FR5, see 0229.
	Regarding claim 8, the gNB can refine a few Tx beam over all the UE Rx modes and then select the best Tx beams, see 0251 (corresponding to a beam refinement procedure).
	Regarding claim 9, the UE 1710-fig.17A is equipped with two receive antenna panels 1750 and 1740 for receiving respective beam(s), see 0271.
Regarding claim 13, this claim has similar limitations as those of claim 1.  Therefore, it is rejected under Guo for the same reasons as set forth in the rejection of claim 1. The UE 116-fig.3 includes a processor 340 and a memory 360 couples to the processor configured to perform the claimed steps.
Regarding claim 14, this claim has similar limitations as those of claim 2.  Therefore, it is rejected under Guo for the same reasons as set forth in the rejection of claim 2.
Regarding claim 15, as the beam quality metric is the vector of R (Rx) RSRPs for a given Tx beam (see 0251), the vector of RSRPs are measured for all combination of Tx and Tx implicitly indicate a mutual interference between each of the Tx beam.
Regarding claim 17, this claim has similar limitations as those of claim 6.  Therefore, it is rejected under Guo for the same reasons as set forth in the rejection of claim 6.
Regarding claim 18, this claim has similar limitations as those of claim 9.  Therefore, it is rejected under Guo for the same reasons as set forth in the rejection of claim 9.
	Regarding claim 21, Guo discloses one gNB (RAN) has one or more TRPs-fig.7.  Each TRP uses one or more analog beams to cover some area. To cover one UE in a particular area, the gNB uses one or more analog beams to transmit and receive the signal to and from that UE, see [0104], see also fig.9, and [0114] (corresponding to transmitting each of a plurality of transmit beams from a corresponding one of a plurality of TRPs associated with the RAN entity to a UE); The UE can obtain totally B(Tx), M(Tx) x Rx RSRPs (quality metric) for all the combination between each of the configured TRP Tx beams and each of the Rx modes, where R(Rx) is the total number of all Rx modes. The UE can be configured to report the beam state information of all the combinations of each configured TRP Tx beam and each configured Rx modes and then select the best Tx beams. The measurement and reporting configuration can include one or more of the followings: a subset of TRP Tx beam IDs, {B(Tx), 1, B(Tx), 1…B(Tx), M(Tx)}, the corresponding TRP Tx beam ID and corresponding Rx mode for each reported RSRP, see [0251], wherein the beam quality metric vector is the vector of the obtained R(Rx) RSRPs for a given Tx beam (corresponding to receiving a beam report from the UE, the beam report comprising, for each of the plurality of transmit beams, a respective beam quality metric vector comprising a respective beam quality metric obtained during a measurement period on each of a plurality of receive beams of the UE); The UE 1021-fig.10B is configured with two coverage beams (two beam pair links), wherein the first beam 1031 is from TRP1/1013 and the second beam 1032 is from the TRP2/1012, see [0123]. The gNB can refine a few Tx beam over all the UE Rx modes and then select the best Tx beams, see [0251]. In one example, the gNB can select one or more TRP Tx beam(s) that is/are good to two UE Rx modes which cover different arrival directions, see [0223], and the gNB can indicate which Rx mode the UE may use to receive one or more physical downlink channels, e.g. PDCCH or PDSCH channel, see [0230], wherein the PDSCH could use spatial multiplexing scheme, see [0160] for the spatial division multiplexing of two streams corresponding to beam pair links between the UE 1021-fig.10B and respective TRP1/TRP2 associated with a beam report (corresponding to selecting at least two beam pair links, each comprising a respective transmit beam of the plurality of transmit beams and a respective receive beam of the plurality of receive beams and each associated with a different respective TRP of the plurality of TRPs, for spatial division multiplexing of at least two streams to the UE based on the beam report).
Guo, however, fails to mention a measurement period.

         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ “a measurement period” with respect to measuring and obtaining TRP Rx beams into the system of Guo.  The suggestion/motivation for doing so would have been to decrease propagation of the radio waves and increase the transmission coverage in 5G communication systems.
Regarding claim 22, this claim has similar limitations as those of claim 2.  Therefore, it is rejected under Guo for the same reasons as set forth in the rejection of claim 2.
 Regarding claim 25, the UE can measure the RSRP (quality metric) of reference signal resource corresponding to each TRP Tx beam and obtain all the combination between each of the configured TRP Tx beams. The report from the UE enables the gNB to refine a few Tx beam and select the best Tx beams to be used in the downlink (transmitting step), see 0251.
Regarding claim 26, this claim has similar limitations as those of claim 7.  Therefore, it is rejected under Guo for the same reasons as set forth in the rejection of claim 7.
Regarding claim 27, this claim has similar limitations as those of claim 8.  Therefore, it is rejected under Guo for the same reasons as set forth in the rejection of claim 8.
Regarding claim 28, this claim has similar limitations as those of claim 8.  Therefore, it is rejected under Guo for the same reasons as set forth in the rejection of claim 8.
Regarding claim 29, this claim has similar limitations as those of claim 21.  Therefore, it is rejected under Guo for the same reasons as set forth in the rejection of claim 21. The eNB 102-fig.2 (RAN) includes a processor 225 and a memory 230 couples to the processor configured to perform the claimed steps.



                                  Allowable subject matter
8.	Claims 5, 10-12, 16, 19-20, 23-24 and 30 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims.

                                 Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luo et al. (US 2019/0116605); Han et al. (US 2019/0191346); Berliner et al. (US 2021/0036800) are cited , and considered pertinent to the instant specification.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465